United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Ave., Suite 120, Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President and Chief Executive Officer Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Ave., Suite 120 Milwaukee, WI 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 ITEM 1.REPORT TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Annual Report December 31, 2010 Top Ten Holdings (as of December 31, 2010) Company Market Value Percentage of Equity Portfolio Automatic Data Processing, Inc. $ % Abbott Laboratories Inc. $ % Claymore Dividend & Income Fund $ % Stryker Corp. $ % Sigma-Aldrich Corp. $ % Paychex Inc. $ % Federated Investors, Inc. $ % The Home Depot, Inc. $ % Manitowoc Company Inc. $ % Colgate-Palmolive Co. $ % Fellow Shareholders, Despite all the turmoil in the stock market, 2010 turned out fairly well.Our Fund’s net asset value (NAV) increased 15.1%, putting us in a dead heat for the year with our benchmark (S&P 500 total return).(We hate to be redundant, but don’t want our new shareholders to be confused.We measure performance by looking at NAV; over time the stock price should reflect the underlying NAV.) Morningstar recently upgraded our Fund to 4 stars, in recognition of our Fund’s superior investment performance.When current management took over responsibility for the Fund in mid-2007, the Fund held a 2-star Morningstar rating.(Before our Chief Compliance Officer has a heart attack, let me add the following caveatpast performance is not necessarily indicative of future results.) During the second half of the year, we fine-tuned the portfolio.We love investing in the mutual fund managers, and T. Rowe Price Group (TROW) and Franklin Resources, Inc. (BEN) in particular, but felt compelled to sell our positions as prices rose and our “margin of safety” disappeared. We added to our positions in Abbott Labs (ABT) and Procter & Gamble (PG).ABT’s valuation is compelling; we don’t think the investing public is correctly valuing Abbott’s proprietary products and entrenched competitive position.Procter & Gamble is an international leader in consumer and personal products.Procter & Gamble is poised to prosper as worldwide income and purchasing power rise, particularly outside of the United States.We made a couple of other additions to the portfolio, and will expand upon our thinking in subsequent shareholder communications. At the Eagle Capital Growth Fund we are effectively required to distribute out to our shareholders the Fund’s net investment income and realized short- and long-term capital gains annually.As a result, our year-to-year distributions can bounce around a bit.Some closed-end funds use “managed distribution policies” to provide consistent or increasing distributions, even though some or all of such distributions may be a return of capital.The artificially high distribution rates create confusion where shareholders believe funds are providing income from investments, when they may be simply returning part of their investment.We think that “managed distribution policies” are toxic, can create confusion and foster bad decisionmaking by investors. In our most recent Semiannual Report we catalogued some of the major risks and problems facing investors.If we updated that list today, a number of the old risks will have faded (for example, the BP oil spill is now contained and the damage limited) only to be replaced by a series of new ones (such as worries about military action on the Korean Peninsula and the price of oil approaching $100 a barrel).Suffice it to say, investors are always facing risks, many of which cannot be predicted.However, ignoring equities is a mistake. Investing in high quality, dividend-paying U.S.-based multinationals continues to be a sound investment strategy (and our investment philosophy).We don’t pretend to know what 2011 holds, but are confident that investing in high quality companies works out well over the long-term. The stock market can be irrational at times.A recent newspaper article highlights the intersection of two troubling conceptsa poorly-designed financing vehicle and a fad consumer product company.A special-purpose acquisition company (SPAC) raises equity capital first, and then goes searching for a business to buy.If the SPAC is unable to find a business within an 18- to 24-month period, then it must liquidate and return the remaining funds to its shareholders.If the SPAC consummates an acquisition, then SPAC management gets ongoing employment and a healthy piece of the action.Would it surprise you to learn that SPAC managers might be tempted to overpay for an acquisition, particularly if the liquidation deadline is rapidly approaching? What caught our attention was an article detailing how a SPAC was buying the “largest U.S.-based cupcake retailer”.Upon doing some rudimentary due diligence, we learned this retailer sells mouth-watering cupcakes at $3.75 a pop.But, with the Krispy Kreme debacle a not-too-distant memory, we have to wonder: how large is the market for high-priced cupcakes? Now let’s turn to valuation.This cupcake retailer had 2010 sales of approximately $31 million, and earned between $1.7 and $1.9 million after tax; the purchase price, a combination of cash and stock, is $66 million.Some of the obvious metrics for this deal (we’ll save you the effort of running for your calculator):this retailer has a net income margin of 5% to 6%; the purchase price is over 200% of the retailer’s annual sales; and the purchase price is between 35 and 39 times 2010 net income.While it is possible that the designer cupcake fad will continue and this retailer will grow fast enough in the future to justify the price being paid, we are skeptical.(We’d venture to say that all of the Fund’s portfolio companies are superior to, and much cheaper than, this SPAC/cupcake retailer on every financial and business metric.Time will tell.) We love hearing from our shareholders, subject to our established ground rules.We can’t (and won’t) discuss any security that we’ve bought or sold (but haven’t yet publicly disclosed), nor any security that we’re thinking about buying or selling.Subject to that broad limitation, we’re happy to entertain any question or comment. Luke E. Sims David C. Sims (C)414/530-5680 (O)414/765-1107 E-mail: luke@simscapital.com E-mail: dave@simscapital.com January 12, 2011 Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of December 31, 2010 Assets Common stockat market value (cost $16,222,797) $ Cash and cash-equivalents Short-term interest receivable 30 Dividends receivable Prepaid fees $ Liabilities Accrued expenses and other $ $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share; authorized 50,000,000 shares, outstanding 2,975,426 shares $ Paid-in capital Undistributed net investment income Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Year Ended December 31, 2010 Investment Income Dividends $ Interest Miscellaneous Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Audit fees Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Less: cost of investment securities sold Net realized gain on investments $ Unrealized appreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ Net realized gain and unrealized appreciation on investments $ Net increase from operations $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended Year Ended December 31, 2009 December 31, 2010 From Operations: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase from operations $ $ Distributions to Shareholders from: Net investment income ) ) Net realized gain from investment transactions 0 ) Total distribution $ ) $ ) From Capital Stock Transactions: Dividend reinvestment Cash purchases Net increase from capital stock transactions Increase in net assets $ $ Total Net Assets: Beginning of year $ $ End of period (including under/(over)distributed net investment income of $(3,110) and $10,922) $ $ Shares: Shares issued to shareholders under the Dividend Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights For the periods ended December 31: Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (loss) on investments $ $ ) $ ) $ $ Total from investment operations $ $ ) $ ) $ $ Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) Realized gains $ ) $ ) $ ) $ ) $ ) Total distributions $ ) $ ) $ ) $ ) $ ) Net asset value at end of period $ Per share market price, end of period last traded price (A) $ Total Investment Return (B): Based on market value: 1 Year 4
